SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33166 Allegiant Travel Company (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4745737 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number,Including Area Code: (702) 851-7300 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of the registrant’s common stock outstanding as of the close of business on May 1, 2013 was 19,084,595. 1 Allegiant Travel Company Form10-Q March 31, 2013 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Consolidated Financial Statements 3 · Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 · Consolidated Statements of Income for the three months ended March 31, 2013 and 2012 (unaudited) 4 · Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 (unaudited) 5 · Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 6 · Notes to Consolidated Financial Statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 6. Exhibits 21 2 PART1. FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements ALLEGIANT TRAVEL COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except for share amounts) March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Accounts receivable, net Expendable parts, supplies and fuel, net of allowance for obsolescence of $1,055 and $875 at March 31, 2013 and December 31, 2012, respectively Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment, net Restricted cash, net of current portion Long-term investments Investment in and advances to unconsolidated affiliates, net Deposits and other assets Total assets $ $ Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Air traffic liability Total current liabilities Long-term debt and other long-term liabilities: Long-term debt, net of current maturities Deferred income taxes Total liabilities Stockholders' equity: Common stock, par value $.001, 100,000,000 shares authorized;21,983,851 and 21,899,155shares issued;19,121,738 and 19,333,516 shares outstanding, as of March 31, 2013 and December 31, 2012, respectively 22 22 Treasury stock, at cost, 2,862,113 and2,565,639 shares at March 31, 2013 and December 31, 2012, respectively ) ) Additional paid in capital Accumulated other comprehensive loss, net ) ) Retained earnings Total Allegiant Travel Company stockholders' equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ALLEGIANT TRAVEL COMPANY CONSOLIDATED STATEMENTS OF INCOME (unaudited, in thousands, except for per share amounts) Three months ended March 31, OPERATING REVENUE: Scheduled service revenue $ $ Ancillary revenue: Air-related charges Third party products Total ancillary revenue Fixed fee contract revenue Other revenue Total operating revenue OPERATING EXPENSES: Aircraft fuel Salary and benefits Station operations Maintenance and repairs Sales and marketing Aircraft lease rentals - Depreciation and amortization Other Total operating expenses OPERATING INCOME OTHER (INCOME) EXPENSE: Earnings from unconsolidated affiliates, net ) ) Interest income ) ) Interest expense Total other (income) expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Net loss attributable to noncontrolling interest ) - NET INCOME ATTRIBUTABLE TO ALLEGIANT TRAVEL COMPANY $ $ Earnings per share to common stockholders: Basic $ $ Diluted $ $ Weighted average shares outstanding used in computing earnings per share to common stockholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 ALLEGIANT TRAVEL COMPANY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited, in thousands) Three months ended March 31, Net income $ $ Other comprehensive income (loss): Unrealized income (loss) on available-for-sale securities 83 ) Income tax (expense) benefit related to unrealized income (loss) on available-for-sale securities ) 50 Total other comprehensive income (loss) 52 ) Total comprehensive income Comprehensive loss attributable to noncontrolling interest ) - Comprehensive income attributable to Allegiant Travel Company $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ALLEGIANT TRAVEL COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three months ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on aircraft and other equipment disposals 56 Provision for obsolescence of expendable parts, supplies and fuel 90 Amortization of deferred financing costs and original issue discount Stock-based compensation expense Deferred income taxes ) Excess tax benefits from stock-based compensation ) ) Changes in certain assets and liabilities: Restricted cash ) ) Accounts receivable ) Expendable parts, supplies and fuel ) Prepaid expenses ) ) Other current assets Accounts payable Accrued liabilities Air traffic liability Net cash provided by operating activities INVESTING ACTIVITIES: Purchase of investment securities ) ) Proceeds from maturities of investment securities Purchase of property and equipment, including pre-delivery deposits ) ) Interest during refurbishment of aircraft ) ) Proceeds from sale of property and equipment Investment in unconsolidated affiliates, net ) ) Change in deposits and other assets Net cash used in investing activities ) ) FINANCING ACTIVITIES: Excess tax benefits from stock-based compensation Proceeds from exercise of stock options Repurchase of common stock ) ) Principal payments on long-term debt ) ) Payments for sale of ownership interest in subsidiary ) - Net cash used in financing activities ) ) Net change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Non- cash transactions: Assets acquired in sale of ownership interest in subsidiary $
